        Case 1:21-cr-00126-BAH Document 19-1 Filed 04/09/21 Page 1 of 2




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney
                                                      District of Columbia



                                                      Emory V. Cole
                                                      Assistant United States Attorney
                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530
                                                      Direct Line: 202-252-7692


                                                   April 9, 2021

Sent via ECF

John L. Machado
LAW OFFICE OF JOHN MACHADO
503 D Street, NW
Suite 310
Washington, DC 20001
703-989-0840
johnlmachado@gmail.com

       Re:      United States v. Troy Faulkner
                Criminal No.: 21-cr-126 (BAH)

Dear Counsel:

       I write to provide you with notice that additional discovery in the above-referenced case
was previously provided on April 8, 2021 pursuant to Rule 16 of the Federal Rules of Criminal
Procedure.

                A.    Documents and Tangible Evidence:

        Email Subject                                         Description

 FW: Audio of Faulkner                 AudiooFaulknerself-reporting.m4a
 Self Reporting

 FW: Faulkner Interview                Interview_Attachment.1.pdf
 Summary                               Interview_Attachment.2.pdf


                                               3
        Case 1:21-cr-00126-BAH Document 19-1 Filed 04/09/21 Page 2 of 2




 FW: Faulkner Interview                   Troy_Faulkner_Interview_Summary.pdf
 Summary

 FW: Faulkner Video                       FAULKNER video.mp4




       VII.    Other Information (Brady / Lewis / Giglio)

       The government is aware of its Brady or Giglio obligations. If such information does
exist with respect to any confidential informant(s), it will be disclosed at the appropriate time.
Lewis information for the government’s witnesses will be provided to you at the time of trial.

     Should you have any questions or concerns, please call me directly at the telephone
number indicated above.

                                              Sincerely yours,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY


                                     By:      /s/ Emory V. Cole
                                              Emory V. Cole
                                              Assistant United States Attorneys

Enclosures




                                                 4
